Citation Nr: 0740990	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  06-10 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 20 percent for chronic 
lumbosacral spine strain with lumbar spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1954 to January 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in August 2004 and 
March 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts.

The veteran appeared before the undersigned Veterans Law 
Judge in a hearing in Boston in April 2007 to present 
testimony on the issue on appeal.  The hearing transcript has 
been associated with the claims file.


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral spine 
disability is manifested by flexion limited to between 75 and 
80 degrees, with a constant aching pain.  

2.  There is no evidence of ankylosis, or of muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

3.  There is no evidence of objective neurological symptoms 
associated with the veteran's lumbosacral spine disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for chronic 
lumbosacral spine strain with lumbar spondylosis are not met 
during the appellate period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2004, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for an increased rating; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claim.  Thus, the veteran was able to 
participate effectively in the processing of his claim. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated on two occasions in conjunction with his claim.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).

Service connection was established for chronic lumbosacral 
spine strain in 1959.  In August 2004, a 10 percent rating 
was established under 38 C.F.R. § 4.71a, DC 5237.  During the 
course of this appeal, the rating was raised to 20 percent, 
effective the date of the veteran's claim.  

Under the applicable criteria, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease, a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine, a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 40 percent rating for favorable ankylosis of the entire 
thoracolumbar spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5).  In this case, there is no medical evidence 
establishing ankylosis of any portion of the veteran's 
spine, and there are none of the above symptoms indicative 
of unfavorable ankylosis.  Therefore, the criteria for the 
100, 50, or 40 percent ratings based on ankylosis are not 
met.  

The 40 percent rating also is available when forward flexion 
of the thoracolumbar spine is 30 degrees or less.  The 
criteria for a 30 percent rating are referable to the 
cervical spine only, and are therefore not applicable in this 
instance.  
The veteran's currently assigned 20 percent rating is meant 
to compensate disability resulting in forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 

The veteran's range of motion was tested on two occasions in 
the context of his claim.  In August 2004, his flexion was 
limited to 75 degrees, out of a normal 90 degrees.  He had 
normal extension at zero degrees.  Lateral flexion and 
rotation, each in both directions, were all measured at 
normal, or 30 degrees.  This means the veteran had a combined 
thoracolumbar range of motion of 195 degrees.  He was found 
to have a normal lordotic curve.  Muscle spasms were not 
noted on exam.  The veteran's gait was found to be normal, 
and testing of his extremities revealed normal reflexes and a 
normal straight leg raise.

By his examination in January 2006, the veteran's range of 
motion had slightly decreased.  While flexion improved to 
limitation at 80 degrees out of 90, his extension was more 
significantly limited at 20 degrees less than the normal zero 
degrees.  Lateral flexion to the left was slightly limited to 
20 degrees, out of a normal 30.  Lateral flexion to the 
right, however, was measured at the normal 30 degrees.  
Rotation figures were not noted in the report; therefore, the 
combined thoracolumbar range of motion is unknown.  Referable 
to the curve of the veteran's spine, the examiner found that 
the veteran's lordosis was not reversed.  The examiner noted 
that the objective exam lacked strong evidence of lumbar 
radiculopathy.  His straight leg raise was negative.  No 
spasms were palpable on motion.  

The private chiropractic records show some complaints of 
muscle spasm on occasion, but do not otherwise show 
abnormality apart from slightly decreased range of motion 
with pain.  

Based on this evidence, the record does not show that the 
veteran's symptoms more nearly approximate those contemplated 
by the higher ratings referable to orthopedic manifestations 
at any time during the appellate period.  Because he has 
motion in his spine, there can be no finding of ankylosis.  
Furthermore, his flexion was limited to between 75 and 80 
degrees, which is higher than the range contemplated by the 
higher rating (limitation to 30 degrees or less).  

Functional loss also has been considered in addition to the 
criteria set forth above.  See 38 C.F.R. §§ 4.40, 4.45 and 
4.59 (2006); see also DeLuca v. Brown, 8 Vet. App. 202, 204-
06 (1995).  In particular, if the disability at issue is of a 
musculoskeletal nature or origin, then VA may, in addition to 
applying the regular schedular criteria, consider granting a 
higher rating for functional impairment caused by pain, 
weakness, excess fatigability, or incoordination, assuming 
these factors are not already contemplated by the governing 
rating criteria.  Claimed functional loss must be supported 
by adequate pathology and evidenced by visible behavior of 
the veteran undertaking the motion.  See DeLuca v. Brown, 
supra.  

In this case, although the veteran has indicated that he can 
walk less distances and cannot sit down for as long as he 
could have in the past, without evidence of actual additional 
limitation, for example, visible pain during examination, an 
additional rating for functional loss is not appropriate.  
The exams in August 2004 and January 2006 did not show such 
additional loss.  The veteran's currently assigned 20 percent 
rating adequately compensates for any pain and weakness he 
experiences on motion during the entire appellate period.  
Staged ratings are inappropriate in this case.   

The veteran and his representative argue that a separate 
rating should be granted for his neurological symptoms, 
under Note (1) of § 4.71a, which directs raters to evaluate 
any associated objective neurologic abnormalities under an 
appropriate diagnostic code.  Referable to these neurologic 
manifestations, the emphasis here is on the word 
"objective."  Although the veteran has presented with 
complaints of neurological symptoms, there is no objective 
evidence of neurologic impairment.  

Specifically, the veteran contends that he has radiating 
pains into right lower extremity that he feels are 
neurologically due to his service-connected chronic strain.  
In January 2006, the examining VA physician noted that the 
veteran had claudication, or cramping of the lower 
extremities, secondary to his congenital spinal stenosis.  
He further found, however, that neurological examination 
that included strength and sensory testing did not 
demonstrate any current significant radiculopathy involving 
the lower extremities.  The remaining evidence does not 
contradict these findings.  The record is devoid of a 
neurological diagnosis.

As there is no objective evidence of a neurological 
component to the veteran's service-connected disability, a 
separate rating based on neurological findings cannot be 
assigned.  In all, the preponderance of the evidence is found 
to be against the veteran's claim; therefore, the benefit of 
the doubt provision does not apply.  An increased rating in 
excess of 20 percent rating is not warranted for any period 
of the appeal for the veteran's service-connected disability.


ORDER

Entitlement to a rating in excess of 20 percent for chronic 
lumbosacral spine strain with lumbar spondylosis is denied 
for the appellate period.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


